DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a smooth air flow channel”, “the euthermic chips are arranged on both sides of the motherboard”, “the pin definition of the connector”, “a high heating surface”, “the product”, “a cooling device”, “a cooling channel”, and “a power saving passive cooling” (claims 1-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the public PCB”, “the motherboard chip supplier”, “the size of heat”, “the euthermic chips”, “the power”, “the heat dissipation device”, “the same time”, “the size specifications”, “the condition” (claim 1, lines 3-7), “the chipset”, “the original side”, “the pin definition”, “the reversal mirror” (claim 2, lines 2-3), “the outside”, “the product”, and “the cooling channel” (claim 3, lines 3-4) lack of antecedent basis.
“as far as possible” (claim 1, line 7) is vague and indefinite because it is uncertain as to meet and bound of the smooth air flow channel.
“adopts a power saving passive cooling” (claim 4, lines 2-3) is vague and indefinite because it’s unclear as to what is a power saving passive cooling”.
Claims 1-4 are directed to a secondary development and revision as define in the preamble; however, there is no method/processed steps to perform such method, there for claims 1-4 being incomplete for omitting essential steps, such omission steps amounting to a method of secondary development and revision of motherboard is unobtainable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,385,347 to Fox et al.
Fox et al disclose the motherboard (10) having euthermic chips (32) arranged thereon and forming a smooth air flow channel (56) directly connected to the outside (see Fig. 4).  Note: there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references teach the general method of redesigning the components on the motherboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DN/							/DONGHAI D NGUYEN/February 25, 2022    				Primary Examiner, Art Unit 3729